DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5-11, 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0186549 to Comb.
Comb teaches a method for printing a 3D part using an electrophotography technique [0040-0041].  Layers 28 are developed on EP engine 12, transferred to belt 14 (a transfer medium) (Fig. 2A), both the developed layer and top portion of 3D part are preheated by heaters 232 and 270, and the developed layer is pressed against the top portion of the 3D part to transfuse the developed layer to the 3D part (Fig. 6A-D).  The average part temperature is high enough such that the bulk of the 3D part exhibits a small amount of softening [0082].  This enables subsequent transfusion steps to mildly compress the bulk of the 3D part thereby increasing density by reducing porosity (Id.).  
Comb does not explicitly state the 3D part has substantially no gaps, the temperature of the preheated top portion of the 3D part is higher than the developed layer, or the specific porosity of the developed layer after preheating.  
With respect to porosity, Comb does state the process by which part density is increased correspondingly reduces brittleness and porosity and increased its z-axis strength [0082].  Concordantly, it would have been obvious to reduce porosity to the point where substantially no gaps existed within the layers in order to form a part having the requisite strength. 
With respect to temperature, Comb does teach that the heaters 232 and 270 are independent and can preheat to the same temperature or other suitable temperature [0113].  In one embodiment, both the developed layer and top layer of the 3D part are heated to the fusion temperature [0117-0118].  However, a problem exists if the developed layer remains too hot it may not release cleanly from the transfer belt [0120].  Therefore, in an alternate embodiment the developed layer is preheated to a lower transfer temperature [0049].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to preheat the top layer of the 3D part to the transfusion temperature and preheat the developed layer to a temperature less than the transfusion temperature.  Doing so would predictably reduce or eliminate the active cooling required for the developed layer to release cleanly from the transfer belt. This does have the potential of increasing the transfer time, but Comb explains that this is either a non-issue or an acceptable tradeoff [0050-0051].   
With respect to porosity of the developed layer after preheating, it would have been obvious to select and/or optimize this value according to the desired porosity of the end object in accordance with the goal of only mildly compressing the 3D part during transfusion.  The crux of the Comb reference is optimizing heating temperature and pressure throughout the process in order to create a 3D part having the desired density and strength characteristics.  The steps of heating a plastic material to reduce porosity and compressing a plastic material to reduce porosity are well known in the art and used by Comb in various ways to form the 3D part.  Therefore, setting the porosity to an appropriate value after preheating (inclusive of about 30%) would have been an obvious intermediate step for a process that seeks to mildly compress the 3D part to reach the desired density in the final steps.

Claims 2, 11:
The developed layers are pressed onto the build surface a single layer at a time (Fig. 2A).
Claims 5-6, 14-15:
Active cooling the 3D part to maintain an average bulk temperature [0055].  Since the sources of added heat are know to be from the transfusion of additional layers and preheating steps, the active cooling will compensate to counteract these sources of heat to maintain the appropriate average bulk temperature of the 3D part [0080].
Claim 7:
The process prints both part material and support material in a layer [0172] (Fig. 11A)
Claims 8-10:
A continuous belt and nip roller are utilized in the manner described (Fig. 6A-D).
Claim 16:
Noncontact heaters 232, 270  are utilized (Fig. 6A)

Claims 3, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0186549 to Comb in view of US 9213255 to Zaretsky.
Comb does not teach forming a stack of layers on the transfer medium.  However, Zaretsky teaches a method of forming an electrophotographic image wherein multiple layers are formed on a transfer medium and transferred onto a substrate (Fig. 5).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to practice the method of Comb and form multiple layers on the transfer medium, as in Zaretsky, rather than a single layer in order to more efficiently print the 3D part.

Claims 4, 13, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0186549 to Comb in view of US 6206672 to Grenda.
Comb is discussed above but does not teach a planishing step after preheating and prior to pressing in order to reduce porosity.  However, Grenda teaches passing the developed layer through a pair of rollers 30 after preheating 22 and prior to pressing 32 (Fig. 1) constituting planishing during electrophotography additive manufacturing.  Although a particular porosity value is not disclosed, it would have been obvious to select and/or optimize this value according to the desired porosity of the end object in accordance with the goal of only mildly compressing the 3D part during transfusion.  The steps of heating a plastic material to reduce porosity and compressing a plastic material to reduce porosity are well known in the art and used by Comb in various ways to form the 3D part.  Therefore, setting the porosity to an appropriate value after planishing (inclusive of about 5-30%) would have been an obvious intermediate step for a process that seeks to mildly compress the 3D part to reach the desired density in the final steps.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to practice the method of Comb and include a pair of planishing rollers after preheating and prior to pressing because Grenda teaches they are a suitable inclusion in electrophotography additive manufacturing.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0186549 to Comb in view of US 6206672 to Grenda in view of US 9213255 to Zaretsky.
Comb/Grenda does not teach forming a stack of layers on the transfer medium.  However, Zaretsky teaches a method of forming an electrophotographic image wherein multiple layers are formed on a transfer medium and transferred onto a substrate (Fig. 5).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to practice the method of Comb and form multiple layers on the transfer medium, as in Zaretsky, rather than a single layer in order to more efficiently print the 3D part.

Response to Arguments
Applicant's arguments filed 8/15/22 have been fully considered but they are not persuasive for the reasons in the updated rejection above.  In short, it would have been obvious to select and/or optimize porosity after preheating and after planishing according to the desired porosity of the end object in accordance with the goal of only mildly compressing the 3D part during transfusion.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX A ROLLAND whose telephone number is (571)270-5355. The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 5712721234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX A ROLLAND/Primary Examiner, Art Unit 1759